Case 3:17-cv-02895-D-BN Document 25 Filed 11/17/20              Page 1 of 2 PageID 1711



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GARY DEWAYNE HILL,                            §
TDCJ, No. 2005493,                            §
                                              §
               Petitioner,                    §
                                              §
V.                                            §         No. 3:17-CV-2895-D
                                              §
DIRECTOR, TDCJ-CID,                           §
                                              §
               Respondent.                    §

                                         ORDER

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed.           The undersigned district

judge reviewed the proposed findings, conclusions, and recommendation for plain

error.       Finding    none,   the   court   adopts   the   findings,   conclusions,   and

recommendation of the United States Magistrate Judge.

         Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule

11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. The court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in

this case in support of its finding that the petitioner has failed to show (1) that

reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether

the petition states a valid claim of the denial of a constitutional right” and “debatable
Case 3:17-cv-02895-D-BN Document 25 Filed 11/17/20                   Page 2 of 2 PageID 1712



whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S.473, 484 (2000).

       If petitioner files a notice of appeal,

       ( )     petitioner may proceed in forma pauperis on appeal.

       (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed

in forma pauperis.

       SO ORDERED.


       November 17, 2020.



                                                 _______________________________
                                                 SIDNEY A. FITZWATER
                                                 SENIOR JUDGE




                                                   2
